Name: Commission Regulation (EEC) No 2284/90 of 2 August 1990 reintroducing the levying of the customs duties applicable to synthetic camphor falling within CN code ex 2914 21 00, originating in China, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 205/ 18 Official Journal of the European Communities 3 . 8 . 90 COMMISSION REGULATION (EEC) No 2284/90 of 2 August 1990 reintroducing the levying of the customs duties applicable to synthetic camphor falling within CN code ex 2914 21 00, originating in China, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply Whereas, in the case of synthetic camphor falling within CN code ex 2914 21 00 originating in China the indivi ­ dual ceiling amounts to ECU 326 000 ; whereas that ceiling was reached on 17 April 1990, by charges of imports into the Community of the products in question originating in China ; whereas it is appropriate to reintro ­ duce the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, in pursuance of Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; whereas Article 7 of Regu ­ lation (EEC) No 3896/89 provides that the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced as soon as the individual ceilings in question are reached at Community level : HAS ADOPTED THIS REGULATION : Article 1 As from 6 August 1990, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3896/89 , shall be reintroduced on imports into the Community of the following products, originating in China : Order No CN code Description 10.0165 ex 2914 21 00 Synthetic camphor Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383 , 30 . 12. 1989, p. 1 .